ALLOWANCE
Claims 1-7 are allowed.

Priority
This application has claimed the benefit as a CON of U.S. Patent Application No. 15/607,177, filed on May 26, 2017, which is a DIV of U.S. Patent Application No. 14/020556, filed on September 6, 2013, which is a CIP of U.S. Patent Application No. 13/912,567, filed on June 7, 2013, which claims priority to PRO Applications: 61/676426, 61/676431, 61/676436, 61/676443, and 61/676452 filed July 27, 2012; 61/675268, 61/675263, 61/675258, and 61/675271 filed July 24, 2012; and 61/656619 filed June 7, 2012.

Response to Arguments
Argument 1, Applicant argues that Davis does not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-7, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Davis et al. (US 2009/0089294 A1), do not expressly teach or render obvious the invention as recited in independent claim 1.
The prior art of record teaches a method of sharing an experience between a user and a content provider, comprising: 
receiving, using one or more computer processors, a first interaction with a user interface, wherein the user interface is configured to deliver captured media associated with a first event of the content provider [Davis: Figs. 12-13, Paras. 46, 78-79, 87, 96, 111-113, user can search, filter, and select content within the UI]; 
analyzing, using one or more computer processors, user data, wherein the user data includes data associated with the first interaction between the user and the user interface, wherein the first interaction is associated with a substantially real-time event [Davis: Paras. 52, 66, 78, 111-113, 120, the user interaction (i.e. searching and filtering) is analyzed to determine further user preference information]; 
determining, using the one or more computer processors, whether at least one pattern exists in the user data [Davis: Paras. 111-113, determine patterns in user preference information associated with each content selection]; 
responsive to determining that the at least one pattern exists associated with the user data, updating, using one or more computer processors, an experience policy associated with a user [Davis: Paras. 111-113, based on the user patterns and selections, update the user preferences profile]; 
receiving, using one or more computer processors, a second interaction with the user interface [Davis: Figs. 8-9, Paras. 111-113, 120, 126, user selects or searches for another content item]; and 
applying, using the one or more computer processors, the updated experience policy to a second event associated with the second interaction [Davis: Figs. 8-9, Paras. 111-113, 120, 126, based on the updated user preference profile (i.e. search criteria or ranking) the system displays content related to the newly ranked search preference]. 

However, the prior art of record does not teach wherein updating the experience policy comprises adding a new rule to the experience policy based on the pattern. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein updating the experience policy comprises adding a new rule to the experience policy based on the pattern, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179